DISMISS and Opinion Filed January 27, 2020




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01240-CV

                 IN THE INTEREST OF J.P.D. AND D.T.D., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-09085

                            MEMORANDUM OPINION
                        Before Justices Bridges, Whitehill, and Nowell
                                 Opinion by Justice Whitehill
       Before the Court is appellant’s motion to withdraw his notice of appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE

191240F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF J.P.D. AND                     On Appeal from the 256th Judicial District
 D.T.D., CHILDREN                                  Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-13-09085.
 No. 05-19-01240-CV                                Opinion delivered by Justice Whitehill.
                                                   Justices Bridges and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Emily Ann Donahue recover her costs of this appeal from
appellant Thomas Patrick Donahue.


Judgment entered January 27, 2020.




                                             –2–